THE Union Bank of Delaware had a judgment in the Superior Court for New Castle County, subsequently endorsed for the use of Benjamin A. Janvier, against Solomon Prettyman, on which a rule had been granted *Page 17 
and an issue directed to try by a jury at the bar of the court, if any, and what amount was due thereon, c. Preparatory to the trial of the issue and with a view to be used as evidence in the case, the depositions of Solomon Prettyman, the defendant in the judgment, had been taken on a commission issued out of the State for that purpose, and returned and filed in the court. To these depositions exceptions had been filed, and the question now arose as to the competency of the defendant as a witness in the case and the admissibility of his depositions, as evidence on the trial of the issue directed by the court.
It is our opinion that the exception taken to the deposition must be sustained, and that it will not be admissible in evidence to the jury on the trial of the issue, first, because Prettyman, the deponent, is a party to the record, and secondly, because, he is interested in the event of this issue to the whole extent of the judgment of the Union Bank against him, which he alleges has been discharged and satisfied, and therefore, he is to gain or lose by the result of it. As to the instrument *Page 20 
produced to relieve him of his imcompetancy as a witness, we do not consider it as properly a release of his interest in the result of this case, but rather as an agreement under seal to indemnify him in a specific mode, out of the judgment in favor of Budd and others against him, against any pecuniary loss he may sustain in this case, to the extent of any amount that might be found to be due against him on the judgment in question in favor of the Union Bank. Deposition ruled out; issue abandoned, and rule discharged.